Citation Nr: 0721701	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to a compensable rating for malaria.


REPRESENTATION


Appellant represented by:	Jewish War Veterans of the 
United States


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.

CONCLUSION OF LAW

The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.88b, Diagnostic Code 6304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2004 and February 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Although the record reflects that the AOJ has not re-
adjudicated this claim since providing notice with respect to 
the effective date element, that matter is not currently 
before the Board and the veteran has not been prejudiced.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Disability Evaluations

The veteran contends that his service-connected malaria is 
more severe than his noncompensable disability rating 
indicates.  The RO initially granted service connection for 
malaria in November 1945 and assigned a noncompensable 
disability rating (zero percent).  In June 1947, the 
veteran's disability was assigned a ten percent rating based 
on medical evidence submitted at that time.  See Letters from 
veteran and treating physician, July 1947.  In August 1948, 
the veteran was found to have no residuals, so a 
noncompensable rating was established, which has been 
continued to the present day.     

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. §1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

The veteran's disability is currently evaluated under the 
provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2006).  Under that code, 
malaria is evaluated as 100 percent disabling when it is an 
active disease.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
See 38 C.F.R. § 4.88b, Note following Diagnostic Code 6304.  
If the veteran served in an endemic area and presents signs 
and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  When 
malaria is not an active disease, residuals such as liver or 
spleen damage are evaluated under the appropriate system.  
These residuals are rated under the Schedule found at 38 
C.F.R. § 4.114 and 38 C.F.R. § 4.117.

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the veteran 
has active malaria.  When examined by VA in July 2004, the 
examiner found no clinical or laboratory evidence of the 
malaria process.  Malarial parasites in blood smears have not 
been identified.  Additionally, there is no medical evidence 
to suggest the veteran has any ascertainable residuals of 
malaria such as liver or spleen damage.  While the examiner 
did note that it was as likely as not that the veteran's 
service-connected malaria may have caused residual effects in 
the veteran such as fatigue, chills, fever and joint pain, it 
was impossible to rule out that these residuals were due to 
the veteran's other comorbid conditions, to include coronary 
artery disease, diabetes mellitus, and obesity.

The veteran has stated that he believes his claim should be 
granted because he remains at risk for malaria.  The 
veteran's initial claim for service connection of malaria was 
granted in November 1945, and he remains service-connected 
for malaria to this day.  If malaria was to become active 
again in the veteran, as evidenced by malarial parasites in 
blood smears, or if he were to experience residuals such as 
liver or spleen damage, he would, at that time become 
eligible for an increase in his disability rating of zero 
percent.  The medical evidence at this time, however, does 
not support a compensable rating.





ORDER

Entitlement to a compensable rating for malaria is denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


